Citation Nr: 1315798	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  05-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to August 1970, including service in Vietnam from June 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.  

In August 2006, the Veteran and his wife testified at a hearing before a Veterans Law Judge (VLJ) who has since left the Board.  In October 2009, the Veteran was notified that the VLJ who presided over his hearing had left.  The Veteran opted for another hearing.  In March 2010, the Veteran and his wife testified at a hearing before the undersigned Acting VLJ.  Transcripts of both hearings have been associated with the claims file.  

In September 2010, the claim was remanded to obtain additional treatment records and to afford the Veteran a new VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The September 2010 Remand referred the issue of entitlement to service connection for asbestosis.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is again referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  A skin disability diagnosed as Favre-Racouchot/chloracne, tinea manuum and unguium, and tinea pedis and tinea cruris is as likely as not related to his active duty.

2.  The Veteran does not have a service-connectable skin disorder manifested by a recurring rash, distinct from the skin disability diagnosed as Favre-Racouchot/ chloracne, tinea manuum and unguium, and tinea pedis and tinea cruris.

CONCLUSIONS OF LAW

1.  The criteria for service connection of a skin disability, diagnosed as Favre-Racouchot/chloracne, tinea manuum and unguium, and tinea pedis and tinea cruris, are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection of a skin disability manifested by a recurring rash are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As discussed in detail below, the Board is granting service connection for several diagnosed skin disorders but is denying service connection for a rash.  As for the skin disorders being granted, the Board finds any lack of notice and/or development cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding a skin rash, the Veteran was notified in letters dated in February 2004 and April 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The April 2007 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in April 2009, October 2010, and September 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient:  the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  As noted in the Introduction, the claim was remanded to obtain additional private treatment records identified by the Veteran.  The Appeals Management Center (AMC) sent the Veteran an Authorization and Consent to Release Information form in order to obtain those records.  However, the Veteran failed to return that form; consequently, the additional private records were not obtained.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

The Veteran was also provided with two hearings related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, both the VLJ and AVLJ explained the issue on appeal.  The undersigned AVLJ also suggested the submission of additional evidence.  Furthermore, the Veteran fully described why he believed service connection was warranted for a skin disorder.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Analysis

The Veteran contends that he has a skin disorder that was incurred during his military service, to including as due to herbicide exposure.  See, e.g., August 2006 Hearing Transcript (H.T.) at 13.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).   VA regulations further provide presumptive service connection for chloracne or other acneform disease consistent with chloracne manifested within one year of the last date on which the Veteran was exposed to an herbicide agent  38 C.F.R. § 3.307(a)(6), 3.309(e).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease is related to service, to include the in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

The Veteran's DD 214 shows that he was stationed in the Republic of Vietnam from June 1969 to August 1970 during service.  Therefore, his in-service exposure to herbicides is conceded.  

The Veteran's STRs show that his July 1968 pre-induction examination revealed clinically normal skin.  In May 1979, the Veteran had a rash on the right axillary fossa.  His August 1970 separation examination revealed clinically normal skin.  There is no indication that the Veteran had a chronic skin disorder during his military service.  

According to post-service medical records, the first complaint of a skin problem was in a record likely dated in 1984 as the Veteran was reportedly 36 years old.  He reported a rash that began in 1969.  It was reported to be scaly and itchy, aggravated by sunlight.  It was opined to probably be tinea versicolor.  The Veteran complained of having "blisters" on his arm in January 2000.  He reported being exposed to poison ivy.  No rashes were shown in an April 2000 examination.  The Veteran had recurrent folliculitis of the left axilla in May 2000.  A record dated in August 2001 indicates that the Veteran complained of a an itchy rash for four to five days.  He had a palpable and wheal-like rash scattered on his arms, chest and back.  It was opined to be a likely drug reaction.  In October 2002, the Veteran reported a three day history of an erythematous maculopapular rash on his arms, chest, neck and face.  It appeared to be allergic contact dermatitis.  The Veteran had rashes on his right foot with draining blisters in December 2004.  He was diagnosed with an infected blister.  A VA general medical examination in March 2005 revealed no skin complaints.  The Veteran had an erythematous rash in the axilla present for six months in June 2005.  The rash reportedly came and went.  

The Veteran reported having a body rash in his July 2005 substantive appeal.  A treatment record dated in July 2006 reveals that the Veteran had small sebaceous cysts on his back and neck.  At his August 2006 hearing, the Veteran testified that he was treated for a skin condition in service.  H.T. at 13.  He attributed it to herbicide exposure.  Id.  The Veteran last had an outbreak over the summer.  Id.  Outbreaks lasted for a couple of weeks.  Id.  The Veteran self-medicated.  Id. at 14.  In an April 2006 statement, the Veteran indicated that he had a body rash and jungle rot on his feet after service.  His skin was shown to be normal in a July 2007 treatment record.  

The Veteran was afforded a VA examination in April 2009.  He described a skin rash that developed over his body in the early 1970s while in service in Vietnam.  He reported that the rash covered his arms, neck and back.  He described blisters that developed and stated that the rash worsened when in the sunlight.  The Veteran reported that the rash persisted for many years.  He denied a rash that day.  The Veteran also reported a problem with blackheads on the face, ears, back, buttocks and scrotum.  He reported herbicide exposure and was concerned that that exposure had caused those problems.  He currently used no medications for those problems.  Physical examination revealed no rash that day.  The Veteran had bilateral zygoma with multiple open comedones.  His upper back had few open comedones.  His right forearm had a single subcutaneous nodule with overlying puncta.  Postauricular area, buttocks and scrotum were clear.  The examiner was unable to diagnose the rash described by the Veteran as no rash was noted on examination that day.  The open comedones on the face were consistent with Favre-Racouchot.  The right forearm lesion was consistent with an epidermal inclusion cyst.  That condition was not as least as likely as not related to service.  

The examiner opined that they did not have enough information to comment on the rash described by the Veteran.  It was possible that it was service related as he reported that it began while in service.  Favre-Racouchot was a condition that was common in both the civilian and non-civilian populations.  That condition occurred in patients who have had chronic sun exposure.  The Veteran received daily sun exposure while in the service.  Epidermal inclusion cysts were common skin lesions seen in both civilian and non-civilian populations.  The examiner concluded that regarding the skin rash, they could not resolve that issue without resorting to mere speculation.  Regarding the Favre-Racouchot, it was at least as likely as not (50/50) probability caused by or a result of military service.  The epidermal inclusion cyst was not caused by or a result of military service.  

At his March 2010 hearing, the Veteran reiterated having skin problems in service.  March 2010 Hearing Transcript (t.) at 3-4.  His skin blisters and itchiness recur at any time.  Id. at 5.  

Pursuant to the Board's September 2010 Remand, the Veteran was afforded a new VA examination in October 2010.  The examiner noted that the Veteran did not currently have an outbreak of the skin rash that he was sent for that day for reevaluation.  He had no current treatment.  The Veteran reported having pruritis when it flared.  He was then asymptomatic.  Physical examination revealed few open comedones over bilateral zygoma.  The Veteran reported that his skin in the groin area was clear that day.  No diagnosis could be given for the skin rash.  The diagnosis of Favre-Racouchot was unchanged from last examination.  The examiner opined that the likelihood that the skin condition was related to the Veteran's military service could not be resolved without resorting to mere speculation.  They agreed with the previous assessment of the Favre-Racouchot.  

Another VA examination was provided to the Veteran in September 2011.  The Veteran reported that his skin problems started since Vietnam and had been persistent; he again reported exposure to herbicides.  The Veteran reported "blackheads" on his cheeks, trunk and arms.  He reported a "cyst" on the back of his neck that drained foul-smelling material when squeezed.  He also reported a painful callus on the right foot that he shaved down.  The Veteran further reported itching all over his entire body; usually there was no rash to see.  Itching/rash was worse in the summer and improved since he no longer worked outside.  He reported that when it first started, he had red raised areas on his chest, back, arms and neck that were on both sun-exposed and non sun-exposed areas.  He had topical medications and antihistamines that helped some.  There was nothing recently.  He also had had a fungal rash of groin and feet that improved with topical antifungal medications.  Physical examination revealed open comedones on bilateral zygomatic cheeks, chest, and upper back and upper arms.  There was a skin-colored subcutaneous papule on posterior neck.  The Veteran had a hyperkeratotic skin-colored plaque on right metatarsal joint.  He had normal appearing skin on scalp, face, trunk, arms, legs, buttocks and groin.  There was mild scaling on palms and lateral fingers; sistal toenails were thickened with subungual hyperkeratosis.  

The Veteran was diagnosed with comedones and cyst likely a mild case of chloracne associated with herbicide exposure; callus; pruritis without evidence of primary skin disease; and likely tinea manuum and unguium.  Based on history, he also likely had tinea pedis and tinea cruris.  With regard to the diffuse pruritis, the examiner opined that it could be due to underlying systemic disease such as iron deficiency anemia (the Veteran did have mild anemia), liver disease (which was unlikely since he had normal liver function tests (LFTs) recently), renal deficiency (which the Veteran had as listed as a diagnosis under problem list), or malignancy.  The examiner was unsure what the initial red, raised rash was, perhaps urticaria.  The examiner opined that the Veteran's comedones and cyst were most likely caused by or a result of his time in the military.  The callus was less likely as not caused by or a result of time in the military.  The pruritis without evidence of primary skin disease was at least as likely as not caused by or a result of time in the military.  That was difficult to assess as the initial rash as described was not visualized.  The tinea manuum and unguium and tinea pedis and tinea cruris  were at least as likely as not caused by or a result of time in the military.  While the conditions were very common, sweat and moisture of the feet while in the military likely exacerbated the conditions.  

Based on a review of the evidence, the Board concludes service connection is warranted for a skin disability diagnosed as Favre-Racouchot/chloracne, tinea manuum and unguium, and tinea pedis and tinea cruris.  As discussed above, the Veteran's in-service exposure to herbicides has been conceded.  Post-service, the Veteran has current diagnoses of Favre-Racouchot, chloracne, tinea manuum and unguium, and tinea pedis and tinea cruris.  When affording the Veteran the benefit-of-the-doubt, the Board concludes that the evidence supports a finding that these skin disorders are related to his military service.  

In this case, the VA examinations all reveal that the Veteran had comedones.  The VA examinations in April 2009 and October 2010 both show diagnoses of Favre-Racouchot for the comedones, while the September 2011 examiner concluded that they were a mild case of chloracne.  All three examiners opined that such diagnoses were related to the Veteran's military service.  To the extent that the Veteran's comedones are opined to be Favre-Racouchot, the April 2009 examiner's rationale was that the condition occurred in patients who have had chronic sun exposure and the Veteran received daily sun exposure while in the service.  The October 2010 examiner concurred with the previous assessment.  Those opinions are both uncontradicted.  As both opinions were predicated upon a full examination of the Veteran, a review of his pertinent history, and are supported by the April 2009 examiner's rationale, the Board accords both opinions great probative weight.  

To the extent that the Veteran's comedones are a mild case of chloracne, the September 2011 examiner opined that they were related to the Veteran's herbicide exposure.  As noted above, presumptive service connection for chloracne requires that it be manifest to a degree of 10 percent or more within one year from the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam.  However, under Combee, service connection can also be granted on a direct basis.  In this case, the examiner opined that it was due to herbicide exposure.  This opinion is uncontradicted and was also based upon an examination of the Veteran and a review of his pertinent history.  As such, the Board also accords this opinion probative value.  In this case, regardless of whether the Veteran's comedones are Favre-Racouchot or mild chloracne, both diagnoses have been related to the Veteran's military service.  Therefore, the Board concludes that service connection for Favre-Racouchot/chloracne is warranted.  

Additionally, the September 2011 examiner also opined that the Veteran had tinea manuum and unguium and tinea pedis and tinea cruris and a positive nexus opinion was provided.  This opinion is uncontradicted.  As with the other opinions, since this diagnosis and opinion were based upon an examination of the Veteran as well as a review of his pertinent records, the Board concludes that it has probative value and is sufficient to support an award of service connection.  

As for the Veteran's reported skin rash and any other conditions other than those being service connected, the Board finds service connection is not warranted.  As discussed above, except for the skin disorders currently being granted, other diagnosed skin disorders such as the callus had negative nexus opinions.  Those opinions are uncontradicted.  In reaching this conclusion, the Board acknowledges that the September 2011 examiner opined that the Veteran's pruritis was related to his military service.  However, the examiner specifically indicated that the Veteran's pruritis did not have evidence of primary skin disease.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The Court held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

No medical professional has diagnosed the Veteran with any underlying skin disease accounting for his pruritis or his reported rash.  In this regard, the Board observes that this issue has been remanded twice to afford the Veteran a VA examination during a time when his skin rash was active.  It was initially remanded in April 2007; the April 2009 VA examination was then scheduled and no skin rash was shown.  Consequently, the issue was remanded again in September 2010 and the Veteran was afforded the October 2010 and September 2011 examinations.  Despite the Veteran being afforded three separate VA examinations, no rash as that reported by the Veteran as being the one incurred in service has been visualized.  Furthermore, the Veteran's extensive post-service treatment records showing skin complaints beginning in 1984 fail to show that a chronic skin disability to account for the Veteran's self-reported rash has been diagnosed.  Moreover, when a rash has been shown, no opinion relating it to service or as evidence of a chronic disability was provided.  As noted above, a three day history of an erythematous maculopapular rash on his arms, chest, neck and face reported in October 2002 appeared to be allergic contact dermatitis.  In this case, the competent medical evidence of record fails to show a chronic skin disorder manifested by a rash as described by the Veteran.  

The Board acknowledges that the Veteran is competent to report his recurring skin rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a skin disorder manifested by a recurring rash falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

Therefore, in considering the Veteran's competent and credible contentions, the current diagnoses of Favre-Racouchot/chloracne, tinea manuum and unguium, and tinea pedis and tinea cruris; and the positive and uncontradicted opinions of the VA examiner, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Favre-Racouchot/chloracne, tinea manuum and unguium, and tinea pedis and tinea cruris are related to service..  Thus, service connection for Favre-Racouchot, chloracne, tinea manuum and unguium, tinea pedis and tinea cruris is granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2012).

As for the Veteran's reports of a skin rash that is not Favre-Racouchot/chloracne, tinea manuum and unguium, or tinea pedis or tinea cruris, service connection must be denied because there is no competent evidence of a diagnosis of a skin disorder to account for such reports.  See 38 U.S.C.A. § 1110; Brammer at 225; Degmetich, 104 F.3d 1328; Wamhoff at 521.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a skin disorder other than Favre-Racouchot/chloracne, tinea manuum and unguium, tinea pedis and tinea cruris.  As the preponderance of the evidence is against this part of the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a skin disorder manifested by a recurring rash other than Favre-Racouchot, chloracne, tinea manuum and unguium, tinea pedis and tinea cruris is denied.  See 38 U.S.C.A §5107.


ORDER

Service connection for Favre-Racouchot/chloracne, tinea manuum and unguium, and tinea pedis and tinea cruris is granted.

Service connection for a skin disorder manifested by a recurring rash other than Favre-Racouchot, chloracne, tinea manuum and unguium, tinea pedis and tinea cruris is denied.




____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


